                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


 BLDCINC.,

               Plaintiff,

       V.                                        C.A. No. 19-1869-LPS


 APPLE,INC.,

               Defendant.



John G. Day, Andrew C. Mayo, ASHBY & GEDDES, Wilmington,DE

Daniel J. Melman, Guy Yonay,Sarah Benowich, Shaoul Sussman,PEARL COHEN
ZEDEK LATZER BARATZ LLP,New York, NY

Mark C. Rifkin, Thomas H. Burt, WOLF HALDENSTEIN ADLER FREEMAN & HERZ
LLP,New York,NY

      Attorneys for Plaintiff


David E. Moore,Bindu A. Palapura,POTTER ANDERSON & CORROON LLP, Wilmington,
DE


Daniel G. Swanson, Jason C. Lo, Jennifer J. Rho, Raymond A. LaMagna, GIBSON,DUNN &
CRUTCHER LLP,Los Angeles, CA

Cynthia E. Richman, Amalia Reiss, GIBSON,DUNN & CRUTCHER LLP, Washington, DC

H. Mark Lyon, GIBSON,DUNN & CRUTCHER LLP,Palo Ato,CA

Chris Whittaker, GIBSON,DUNN & CRUTCHER LLP,Irvine, CA

      Attorneys for Defendant



                                MEMORANDUM OPINION




July 9,2021
Wilmington, Delaware
      3^
STARK,U.S. District Judge:

       Pending before the Court is a renewed motion to dismiss Blix Inc.'s("Blix" or "Plaintiff')

antitrust allegations against Defendant Apple,Inc.("Apple" or "Defendant"). (D.I. 70) The

operative complaint is Blix's Second Amended Complaint. (D.I. 59)(hereinafter,"Complaint" or

"Cmplt.") Previous iterations alleged infringement of U.S. Patent No.9,749,284(the "'284

patent") as well as certain antitrust claims(D.I. 13), which the Court dismissed in a November 30,

2020 memorandum opinion (D.I. 42), which also granted leave to file the new Complaint(D.I. 59).

Following oral argument on March 12, 2021,the Court dismissed all of Blix's patent infringement

allegations due to the patent-in-suit being directed to patent-ineligible subject matter under 35

U.S.C. §101. (D.I.69)

       As the parties note, the operative Complaint presents new and different antitrust allegations

and theories ofliability than appeared in the earlier complaints. (See D.I. 71 at 1-2; D.I. 74 at 1)

On April 15,2021, Apple filed a motion to dismiss these antitrust claims. (D.I. 70) The motion

was fully briefed and then, on June 8, 2021, argued to the Court. (See D.I. 71, 74, 75;see also D.I.

78("Tr.")) For the reasons stated below,the Court will grant Apple's motion.

L      LEGAL STANDARDS


       A.      Motion to Dismiss


       Evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)requires the

Court to accept as true all material allegations ofthe complaint. See Spruill v. Gillis, 372 F.3d 218,

223(3d Cir. 2004). "The issue is not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claims." In re Burlington Coat Factory Sec.

Litig, 114 F.3d 1410, 1420(3d Cir. 1997)(internal quotation marks omitted). Thus,the Court may

grant such a motion to dismiss only if, after "accepting all well-pleaded allegations in the

                                                   1
complaint as true, and viewing them in the light most favorable to plaintiff, plaintiff is not entitled

to relief." Maio v. Aetna, Inc., 221 F.3d 472,481-82(3d Cir. 2000)(internal quotation marks

omitted).

       However,"[t]o survive a motion to dismiss, a civil plaintiff must allege facts that 'raise a

right to relief above the speculative level on the assumption that the allegations in the complaint are

true(even if doubtfiil in fact).'" Victaulic Co. v. Tieman,499 F.3d 227,234(3d Cir. 2007)

(quoting BellAtl. Corp. v. Twombly,550 U.S. 544,555 (2007)). A claim is facially plausible

"when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662,678(2009).

At bottom,"[t]he complaint must state enough facts to raise a reasonable expectation that discovery

will reveal evidence of[each] necessary element" ofa plaintiff's claim. Witherson v. iView Media

Tech. Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008)(internal quotation marks omitted).

        The Court is not obligated to accept as true "bald assertions," Morse v. Lower Merion Sch.

Dist., 132 F.3d 902,906(3d Cir. 1997)(internal quotation marks omitted),"unsupported

conclusions and unwarranted inferences," Schtiylkill Energy Res., Inc. v. Pa. Power & Light Co.,

113 F.3d 405,417(3d Cir. 1997), or allegations that are "self-evidently false," Nami v. Fauver,82

F.3d63,69(3d Cir. 1996).

        B.      Antitrust Standing

        As the Third Circuit explained in Pace Electronics, Inc. v. Canon Computer Systems, Inc.,

213 F.3d 118,120(3d Cir. 2000):

                To state a claim for damages under section 4 ofthe Clayton Act, 15
                U.S.C. § 15, a plaintiff must allege more than that it has suffered an
                injury causally linked to a violation ofthe antitrust laws. See
                Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477,489,97
                S. Ct. 690,50 L.Ed.2d 701 (1977). In addition, it must allege
              antitrust injury,'Vhich is to say injury ofthe type the antitrust laws
              were intended to prevent and that flows from that which makes
              defendants' acts unlawful." Id.

       C.     Sherman Act Section 2

       The Third Circuit's opinion in Broadcom Corp. v, Qualcomm Inc. sets out the standards for

analysis ofa Sherman Act Section 2 claim:

              Section 2 ofthe Sherman Act, in what we have called "sweeping
              language," makes it unlawful to monopolize, attempt to
              monopolize, or conspire to monopolize,interstate or international
              commerce. It is, we have observed,"the provision ofthe antitrust
              laws designed to curb the excesses of monopolists and near-
              monopolists." LePage's Inc. v. 3M, 324 F.3d 141,169(3d Cir.
              2003)(en banc). Liability under § 2 requires "(1)the possession of
              monopoly power in the relevant market and(2)the willful
              acquisition or maintenance ofthat power as distinguished from
              growth or development as a consequence ofa superior product,
              business acumen,or historic accident." United States v. Grinnell
              Corp., 384 U.S. 563,570-71,86 S.Ct. 1698,16 L.Ed.2d 778
              (1966)....

              The existence of monopoly power may be proven through direct
              evidence of supracompetitive prices and restricted output. United
              States V. Microsoft Corp., 253 F.3d 34,51 (D.C. Cir. 2001)(en
              banc); Rebel Oil Co. v. Atl. RichfteldCo., 51 F.3d 1421,1434(9th
              Cir. 1995). It may also be inferred from the structure and
              composition ofthe relevant market. Harrison Aire,423 F.3d at
              381; Microsoft, 253 F.3d at 51

              The second element of a monopolization claim imder § 2 requires
              the willful acquisition or maintenance of monopoly power. As this
              element makes clear, the acquisition or possession of monopoly
              power must be accompanied by some anticompetitive conduct on
              the part ofthe possessor. Verizon Common's Inc. v. Law Offices of
              Curtis V Trinko, LLP,540 U.S. 398,407,124 S.Ct. 872,157
              L.Ed.2d 823(2004). Anticompetitive conduct may take a variety
              offorms, but it is generally defined as conduct to obtain or
              maintain monopoly power as a result of competition on some basis
              other than the merits. LePage% 324 F.3d at 147. Conduct that
              impairs the opportunities ofrivals and either does not further
              competition on the merits or does so in an unnecessarily restrictive
              way may be deemed anticompetitive. Aspen Skiing Co. v. Aspen
                Highlands Skiing Corp., 472 U.S. 585,604-05 & n. 32,105 S.Ct.
                2847,86 L.Ed.2d 467(1985). Conduct that merely harms
                competitors, however, while not harming the competitive process
                itself, is not anticompetitive. See Brooke Group Ltd. v. Brown &
                Williamson Tobacco Corp., 509 U.S. 209,224,113 S.Ct. 2578,
                125 L.Ed.2d 168(1993).

501 F.3d 297,306-08(3d Cir. 2007)(internal footnote omitted).

         D.     Tying

         Tying involves conditioning the sale of one good on the purchase ofanother, separate

good. See Brokerage Concepts, Inc. v. U.S. Healthcare, Inc., 140 F.3d494,510(3d Cir. 1998).

"The antitrust concern over tying arrangements arises when the seller can exploit its market power

in the tying market to force buyers to purchase the tied product which they otherwise would not,

thereby restraining competition in the tied product market." Id. In proving a tying arrangement, a

plaintiff must allege:"(1) a defendant seller ties two distinct products;(2)the seller possesses

market power in the tying product market; and(3)a substantial amount of interstate commerce is

affected." Town Sound & Custom Tops, Inc. v. Chrysler Motors Corp., 959 F.2d 468,477(3d Cir.

1992).

n.       DISCUSSION


         A.     Monopoly Maintenance

         Blix's amended antitrust allegations do not sufficiently plead the existence of an unlawful

maintenance of monopoly in violation of Section 2 ofthe Sherman Act. Liability imder Section

2 requires "(1)the possession of monopoly power in the relevant market and(2)the willful

acquisition or maintenance ofthat power as distinguished from growth or development as a

consequence ofa superior product, business acumen,or historic accident." United States v.

Grinnell Corp., 384 U.S. 563,570-71 (1966). Apple assumes, only for purposes ofthis motion.
 that Blix has sufficiently alleged monopoly power in the market for mobile operating systems

("0S")» satisfying the first requirement. (D.I. 71 at 8) But Apple challenges the sufficiency of

 Blix's allegations relating to the second requirement. The Court agrees with Apple that Blix has

 failed with respect to this issue.

         As an initial matter, the Court observes that a fundamental premise of Blix's monopoly

 maintenance claim is that Apple infringes Blix's patent. That is, Blix contends that Apple has

 stolen and copied Blix's patented technology as part of Apple's effort to maintain monopoly

 power. (See, e.g., Cmplt. KK 16,226,350-51) Because the Court has dismissed the patent

 infringement claims, the patent infringement component ofthe monopoly maintenance claims

 cannot constitute improper conduct. Indeed, as Blix's Complaint expressly recognizes:"Apple is

 free to offer its competing Consumer SSO solution, as long as that product does not infringe on the

 intellectual property of Blix." (Id. ^ 249) The dismissal ofthe patent infringement claim,

 therefore, eliminates at least a substantial portion of Blix's monopoly maintenance allegations.^

         The core of Blix's allegation seems to be that Apple has constructed a "moat" around "its

 user base by a series ofactions that, individually and especially together, make it difficult and

 expensive for Apple iOS users to leave the coordinated technological ecosystem;" this moat is

 allegedly "grounded and protected by [Apple's] monopoly power in its OS." (D.I. 74 at 13) Blix


'Blix also alleges what it calls "Sherlocking," which it describes as Apple's "require[ment] that
every application made available to Apple end users has to be shown to [Apple] first," so that
Apple can review the application and "decide short of patent infringement, do diey like an idea. If
they like an idea that someone else had first, they don't have to wait and roll that idea out after the
application rolls it out" but can, instead, beat the innovative application developer to the market.
(Tr. at 33-34) The Court agrees with Apple that Blix has not shown,in the context ofthe
Complaint, how "Sherlocking" is different from patent infringement or how it provides a
cognizable basis for alleging competitive harm. (See id. at 13-14,59;see also id. at 49-50) More
generally, Blix has failed to explain why the alleged "Sherlocking"- which, again, here does not
constitute patent infringement-should be viewed as willful maintenance of monopoly power as
opposed to the exercise of business acumen. See generally Grinnell, 384 U.S. at 570-71.
                                                   5
points to a variety of actions that Apple has purportedly taken to maintain its monopoly, including

pricing its hardware at a high level, offering proprietary "family" applications, controlling iOS

application development and application payment processing, and stealing others' ideas. {Id. at 13-

19) For example, Blix alleges that Apple took advantage of its structural advantages to steal from

Blix's BlueMail product the idea imderlying Sign In With Apple,a consumer single-sign-on

("SSO")option. {Id. at 21-24) In implementing Sign In With Apple, Apple then forced Blix(and

other developers)to offer Sign In With Apple as an alternative to other SSOs,thereby "inject[ing]

itself as an intermediary between the developer and the user of its app." {Id. at 23)

       As support for its contentions, Blix unpersuasively draws comparisons to the D.C. Circuit's

decision in United States v. Microsoft, 253 F.3d 34(D.C. Cir. 2001). In Microsoft, the D.C. Circuit

held that "[i]f a consumer could have access to the applications he desired -regardless ofthe

operating system he uses-simply by installiug a particular browser on his computer,then he

would no longer feel compelled to select Windows in order to have access to those applications; he

could select an operating system other than Windows based solely upon its quality and price. In

other words,the market for operating systems would be competitive." Id. at 60. There, in

squashing the competitive threats posed by emerging middleware competitors in the internet

browser market, Microsoft committed actionable anticompetitive conduct based on its existing

monopoly in the operating system market, and the two markets were interrelated. See id.

       Here, Blix suggests that Apple is doing something similar to Microsoft:"work[ing] to stuff

Plaintiffs technology before it gets a foothold, so as to prevent competition that would erode

Apple's monopoly." (D.I. 74 at 9) Blix, however, has not alleged (nor explained) how Apple's

requirement to offer Sign In With Apple means that it is eliminating competition in any market.

Blix does not explain how Apple's requirement to offer Sign In With Apple restricts competition in

                                                  6
the mobile operating system market, and it appears to be undisputed that the requirement to offer

Sign In With Apple actually expands consumer choice in the SSO market. While Blix views its

offering as"a maverick middleware product that poses a fundamental threat to the iOS monopoly

in ways that other Consumer SSOs do not"(D.L 74 at 23), its Complaint fails to adequately and

plausibly allege how any action Apple is allegedly taking is harming competition.

       If Blix's allegation is that Apple is maintaining its OS monopoly by squashing competitive

threats (specifically, Blix)in the SSO market, then Blix has not adequately pled such a claim.

Apple's current policy of requiring Sign In With Apple whenever any SSO product is offered

permits new competitors and competition (including Blix) because it does not foreclose the use of

other SSOs. Allowing competition is the opposite of unlawfully constraining competition, so,

again, Blix has failed to state a claim.

       In making its arguments, Blix makes another unpersuasive analogy,to Roxul USA, Inc. v.

Armstrong World Industries, Inc., 2019 WL 1109868, at *11 (D. Del. Mar. 8,2019). In Roxul,the

Court found anticompetitive effect from an exclusive dealing arrangement, which "prevent[ed] a

'maverick'" from ever "achieving a footing in the market." Id. Here, by contrast, there is no

exclusive dealing arrangement. To the contraiy, Apple makes implementation of Sign In With

Apple voluntary: developers may choose to implement no SSO at all, to implement only Sign In

With Apple, or to implement Sign In With Apple in conjunction with other SSOs,such as Google

or Facebook. (D.I. 59 H 244) The only thing a developer is not permitted to do is to offer one or

more SSOs without also offering Apple's SSO. Clearly, this is not an exclusive dealing

arrangement.

       Blix also attempts to plead its claim based on what it labels a "sand in the gears" theory.

{See, e.g., D.I. 74 at 19-21) These allegations do not survive the motion to dismiss,for the reasons

                                                 7
explained by Apple. {See, e.g., Tr. at 15-17) Among other things, the Complaint fails to

adequately and plausibly allege that Apple has thrown "sand in the gears" of competition as

opposed to just in the gears ofa single competitor. Furthermore,the alleged "sand" thrown by

Apple at Blix relates to Blix's BlueMail application, which was the focus ofthe first two

complaints, and with respect to which the Court granted Apple's earlier motion to dismiss. {See

generally D.I. 42 at 14-15) Blix has provided no persuasive reason why the Court should view

these allegations as any less deficient in connection with the operative Complaint.

       Having found that Blix's claim fails to adequately plead a Section 2 claim on the merits, the

Court need not address the parties' arguments as to whether the claim should also be dismissed for

lack of antitrust standing.

       B.      Tying^

       Blix's tying allegations arise under both Sections 1 and 2 ofthe Sherman Act. (D.I. 59 at

91) For the reasons already given, Blix has failed to allege conduct making out a viable Section 2

monopoly maintenance claim, so any tying claim predicated on the deficient Section 2 claim must

also fail. With respect to Section I, the Court concludes that Blix has also failed to adequately

allege the existence of an unlawful tying arrangement.

       Noticeably absent fi-om Blix's allegations are facts that would suffice to establish the

existence of a tying arrangement. "[A]tying arrangement may be defined as an agreement by a

party to sell one product [or service] but only on the condition that the buyer also purchases a

different(or tied) product[or service], or at least agrees that he will not purchase that product [or

service] firom any other supplier." Avaya Inc., RP v. Telecom Labs, Inc., 838 F.3d 354,397(3d



^ The parties agree that the tying claim must be considered under the rule ofreason. {See D.I. 74 at
25; Tr. at 6-7;see also Microsoft, 253 F.3d at 84)
                                                   8
Cir. 2016). No such arrangement is present here.

       Blix points to the tying product as iOS, within the mobile OS market. (D.L 59 H 360) The

tied product is Sign In With Apple,in the consumer SSO market. (Jd.) There are no facts,

however, from which it may be plausibly inferred that Apple ties purchases of Sign In With Apple

to purchases ofiOS. There is no requirement that purchasers of Apple devices running iOS

implement Sign In With Apple. Nor is there any allegation that developers must purchase iOS as a

condition ofimplementing Sign In With Apple. (See D.I. 71 at 21) If, as the Complaint seems to

allege. Sign In With Apple is not always implemented in conjunction with purchase ofiOS -

because, among other reasons, developers do not purchase iOS-there is no tie.

       As Apple has further explained, Blix's allegations indicate that many applications do not

require any sign in at all. (See Tr. at 8) Those applications that do require a sign in may require an

application-specific sign in instead of an SSO. (See id. at 8-9) It is only when the application

offers the additional choice ofa single sign in that the application developer is required to also

offer Sign In With Apple as a choice(a free choice). (See id. at 9) In none ofthis, again, is there

an adequate and plausible allegation that Apple is coercing anyone to buy Sign In With Apple as a

condition of buying mobile iOS. (See generally Tr. at 30)(Blix contending that coercion occurs

not at consumer level, but"at the developer level") There is no sufficient allegation of an improper

tying arrangement.

        Apple points to other deficiencies in Blix's tying claim, such as the insufficiency ofthe

allegations of any restraint oftrade in the allegedly tied SSO market. (See, e.g., Tr. at 7-8,11-12)

Given the Court's conclusions as already explained, the Court need not determine ifthere are

additional dispositive failings in the Complaint.
V.     CONCLUSION

       For the foregoing reasons,the Court will grant Apple's Motion to Dismiss Plaintiff's

Second Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(6). (D.I. 70) As the Court is now

dismissing Blix's third complaint, and Blix has been provided multiple opportunities to try to plead

its claims, today's dismissal is with prejudice. The Clerk of Court will be directed to close this

case. An appropriate order follows.^




^ Blix suggests that it should be given yet another attempt to amend its pleadings because ofnew
information. (Tr. at 41-42) Even accepting this contention, Blix has had multiple opportunities to
state an antitrust claim (or patent claim) and has repeatedly failed. Blix has provided the Court no
basis to conclude that a fourth complaint would be any more likely to state a claim on which relief
may be granted. The Court concludes, thus, that amendment would be futile.
                                                  10
